

116 HR 1179 IH: African-American Burial Grounds Network Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1179IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Ms. Adams (for herself and Mr. McEachin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend title 54, United States Code, to establish within the National Park Service the
			 African-American Burial Grounds Network, and for other purposes.
	
 1.Short titleThis Act may be cited as the African-American Burial Grounds Network Act. 2.FindingsCongress finds as follows:
 (1)From 1619 until 1865, millions of African Americans throughout the United States were enslaved. (2)Slaveholders often controlled where and how the dead were buried, and prohibited burials on valuable land. As a result, slave burial grounds were often confined to remote areas or marginal property.
 (3)Such burial grounds were rarely documented, and they infrequently appear on historical maps. A lack of accurate information is typical of African-American cemeteries from before the Civil War.
 (4)Following the end of slavery, many African-American families continued to face restrictions on where they could bury their dead. Across much of the United States, local laws segregated burial sites by race. African-American burial grounds often failed to receive the type of maintenance and record-keeping that predominantly White burial grounds enjoyed.
 (5)Many African-American burial grounds from both before and after the Civil War are in a state of disrepair or inaccessibility due to overgrowth of vegetation, crumbling physical structures, and other challenges.
 (6)There is no official national record or database for African-American burial ground locations, and the location of many sites is unknown. As a result, the family members and descendants of those interred are unable to visit these sites to honor and remember their ancestors.
 (7)Abandoned African-American burial grounds are often discovered when construction projects inadvertently disturb human remains, slowing or halting completion of those projects.
 (8)The presence and location of historic African-American burial grounds should be recorded, and there should be coordinated national, State, local, and Tribal efforts to preserve and restore these sites.
 (9)African-American burial grounds are an integral component of the heritage of the United States. (10)Creating and maintaining a network of previously abandoned, underserved, and other African-American burial grounds will help communities identify and record burial grounds and preserve local history while better informing development decisions and community planning.
 3.PurposesThe purposes of this Act are to authorize the National Park Service to coordinate and facilitate Federal and non-Federal activities to identify, interpret, preserve, and record unmarked, previously abandoned, underserved, and other African-American burial grounds.
		4.U.S. African-American Burial Grounds Network Program
 (a)In generalSubdivision 1 of division B of subtitle III of title 54, United States Code, is amended by inserting after chapter 3085 the following:
				
					3086U.S. African-American Burial Grounds Network
 308601.DefinitionsIn this chapter: (1)NetworkThe term Network means the African-American Burial Grounds Network established under section 308602(a).
 (2)Burial ground(s)The term burial ground means any natural or prepared physical location, whether originally below, on, or above the surface of the earth, into which as a part of the death rite or ceremony of a culture, human remains are deposited.
 (3)HistoricThe term historic means properties that can reasonably be considered to date back at least 50 years. 308602.U.S. African-American Burial Grounds Network (a)In generalThe Secretary, in consultation with the National Parks Service, shall establish, within the Service, a program in accordance with this chapter to be known as the U.S. African-American Burial Grounds Network. The Network shall include burial grounds determined by the Secretary to relate to the historic African-American experience from among applications for inclusion submitted by an individual, private or non-profit organization, State, local, or Tribal government, or other entity.
 (b)Duties of SecretaryIn carrying out the Network, the Secretary shall have the following duties: (1)Review existing and new studies and reports to inform consideration of sites for the Network.
 (2)Provide technical assistance to and work in partnership with the public, Federal, State, local, and Tribal governments, other public entities, educational institutions, and private nonprofit organizations in identifying, documenting, preserving, researching, evaluating, and interpreting African-American burial grounds.
 (3)Engage in consultation and public engagement with descendant, local, and other communities historically associated with identified burial grounds by geography, genetics, or culture.
 (4)In accordance with section 304, provide technical assistance and support to ensure that the locations of unmarked and unrecorded African-American burial grounds are documented. The Secretary is directed to make this information available in a public database, except in such circumstances in which the Secretary determines that the privacy and safety of the burial ground warrants the information being protected.
 (5)Develop a program to train States, units of local government, regional governmental bodies, organizations, educational institutions, and private entities to carry out the purposes of this Act.
 (6)Produce and disseminate appropriate educational and training materials relating to African-American burial ground identification methods and best practices for caring for artifacts, developing interpretive tours and exhibits, preserving burial ground landscapes, heritage tourism initiatives and sources for grants, such as handbooks, maps, interpretive guides, or electronic information.
 (7)Produce and disseminate appropriate educational materials about African-American burial grounds through curriculum-based experiences, lesson plans, and primary materials.
								(8)
 (A)Create and adopt an official, uniform symbol or device for the Network; and (B)issue regulations for the use of the symbol or device adopted under subparagraph (A).
 (c)DonationsThe Secretary may accept monetary donations to further the purposes of this chapter. (d)Consent of private property owner requiredBurial grounds shall only be considered for addition to the Network with—
 (1)the consent of the property owner; and (2)at the request of an individual, landowner, private or nonprofit organization, State, or local government, or another entity.
 308603.Authority to make grantsThe Secretary may make grants to public, Federal, State, local, and Tribal governments, other public entities, educational institutions, and private non-profit organizations in accordance with this section for—
 (1)the identification of African-American burial grounds that may qualify for the Network; (2)the preservation and restoration of African-American burial grounds that have been included in the Network;
 (3)interpretation of African-American burial grounds; and (4)related research and documentation for sites that have been included in the Network.
 308604.Cooperative agreements and memoranda of understandingThe Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to, the heads of other Federal agencies, States, units of local government, Tribal governments, regional governmental bodies, organizations, educational institutions, and private entities to achieve the purposes of this chapter and ensure effective coordination of the Federal and non-Federal elements of the Network described in section 308602 with System units and programs of the Service.
 308605.Private property protectionNothing in this chapter shall be construed— (1)to authorize the Secretary to require or affect management or use of private property without the written consent of the owners of the affected private property; or
 (2)to prohibit the Secretary from providing land management guidance or requirements related to private property as a condition of grants or other assistance provided to the owners of that private property under this chapter..
 (b)Clerical amendmentThe table of chapters for title 54, United States Code, is amended by inserting after the item relating to chapter 3085 the following:
				
					3086U.S. African-American Burial Ground Network30861.
			